Exhibit 24.1 POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that each of the undersigned does hereby constitute and appoint Michael T. Dan, JosephW. Dziedzic and McAlisterC. Marshall, II, and each of them (with full power of substitution) his true and lawful attorney-in-fact and agent to do any and all acts and things and to execute any and all instruments which, with the advice of counsel, any of said attorneys and agents may deem necessary or advisable to enable The Brink’s Company, a Virginia corporation (the “Company”), to comply with the Securities Act of 1933, as amended, and the Securities and Exchange Act of 1934, as amended, and any rules, regulations and requirements of the Securities and Exchange Commission in respect thereof, in connection with the preparation and filing of the Company’s Registration Statement on Form S-3 for the registration of up to 2,260,738 shares of the Company’s common stock with the Securities and Exchange Commission and any amendments, including post-effective amendments, or supplements thereto (the “Form S-3”), including specifically, but without limitation, power and authority to sign his name as an officer and/or director of the Company, as the case may be, to the Form S-3 and any amendments, including post-effective amendments, or supplements thereto; and each of the undersigned does hereby ratify and confirm all that said attorneys shall do or cause to be done by virtue hereof. IN WITNESS WHEREOF, I have hereunto set my handthis11th day of September, 2009. /s/ Roger G. Ackerman Roger G. Ackerman POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that each of the undersigned does hereby constitute and appoint Michael T. Dan, JosephW. Dziedzic and McAlisterC. Marshall, II, and each of them (with full power of substitution) her true and lawful attorney-in-fact and agent to do any and all acts and things and to execute any and all instruments which, with the advice of counsel, any of said attorneys and agents may deem necessary or advisable to enable The Brink’s Company, a Virginia corporation (the “Company”), to comply with the Securities Act of 1933, as amended, and the Securities and Exchange Act of 1934, as amended, and any rules, regulations and requirements of the Securities and Exchange Commission in respect thereof, in connection with the preparation and filing of the Company’s Registration Statement on Form S-3 for the registration of up to 2,260,738 shares of the Company’s common stock with the Securities and Exchange Commission and any amendments, including post-effective amendments, or supplements thereto (the “Form S-3”), including specifically, but without limitation, power and authority to sign her name as an officer and/or director of the Company, as the case may be, to the Form S-3 and any amendments, including post-effective amendments, or supplements thereto; and each of the undersigned does hereby ratify and confirm all that said attorneys shall do or cause to be done by virtue hereof. IN WITNESS WHEREOF, I have hereunto set my handthis10th day of September, 2009. /s/ Betty C. Alewine Betty C. Alewine POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that each of the undersigned does hereby constitute and appoint Michael T. Dan, JosephW. Dziedzic and McAlisterC. Marshall, II, and each of them (with full power of substitution) his true and lawful attorney-in-fact and agent to do any and all acts and things and to execute any and all instruments which, with the advice of counsel, any of said attorneys and agents may deem necessary or advisable to enable The Brink’s Company, a Virginia corporation (the “Company”), to comply with the Securities Act of 1933, as amended, and the Securities and Exchange Act of 1934, as amended, and any rules, regulations and requirements of the Securities and Exchange Commission in respect thereof, in connection with the preparation and filing of the Company’s Registration Statement on Form S-3 for the registration of up to 2,260,738 shares of the Company’s common stock with the Securities and Exchange Commission and any amendments, including post-effective amendments, or supplements thereto (the “Form S-3”), including specifically, but without limitation, power and authority to sign his name as an officer and/or director of the Company, as the case may be, to the Form S-3 and any amendments, including post-effective amendments, or supplements thereto; and each of the undersigned does hereby ratify and confirm all that said attorneys shall do or cause to be done by virtue hereof. IN WITNESS WHEREOF, I have hereunto set my handthis11th day of September, 2009. /s/ Marc C. Breslawsky Marc C. Breslawsky POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that each of the undersigned does hereby constitute and appoint Michael T. Dan, JosephW. Dziedzic and McAlisterC. Marshall, II, and each of them (with full power of substitution) his true and lawful attorney-in-fact and agent to do any and all acts and things and to execute any and all instruments which, with the advice of counsel, any of said attorneys and agents may deem necessary or advisable to enable The Brink’s Company, a Virginia corporation (the “Company”), to comply with the Securities Act of 1933, as amended, and the Securities and Exchange Act of 1934, as amended, and any rules, regulations and requirements of the Securities and Exchange Commission in respect thereof, in connection with the preparation and filing of the Company’s Registration Statement on Form S-3 for the registration of up to 2,260,738 shares of the Company’s common stock with the Securities and Exchange Commission and any amendments, including post-effective amendments, or supplements thereto (the “Form S-3”), including specifically, but without limitation, power and authority to sign his name as an officer and/or director of the Company, as the case may be, to the Form S-3 and any amendments, including post-effective amendments, or supplements thereto; and each of the undersigned does hereby ratify and confirm all that said attorneys shall do or cause to be done by virtue hereof. IN WITNESS WHEREOF, I have hereunto set my handthis10th day of September, 2009. /s/ Michael J. Herling Michael J. Herling POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that each of the undersigned does hereby constitute and appoint Michael T. Dan, JosephW. Dziedzic and McAlisterC. Marshall, II, and each of them (with full power of substitution) his true and lawful attorney-in-fact and agent to do any and all acts and things and to execute any and all instruments which, with the advice of counsel, any of said attorneys and agents may deem necessary or advisable to enable The Brink’s Company, a Virginia corporation (the “Company”), to comply with the Securities Act of 1933, as amended, and the Securities and Exchange Act of 1934, as amended, and any rules, regulations and requirements of the Securities and Exchange Commission in respect thereof, in connection with the preparation and filing of the Company’s Registration Statement on Form S-3 for the registration of up to 2,260,738 shares of the Company’s common stock with the Securities and Exchange Commission and any amendments, including post-effective amendments, or supplements thereto (the “Form S-3”), including specifically, but without limitation, power and authority to sign his name as an officer and/or director of the Company, as the case may be, to the Form S-3 and any amendments, including post-effective amendments, or supplements thereto; and each of the undersigned does hereby ratify and confirm all that said attorneys shall do or cause to be done by virtue hereof. IN WITNESS WHEREOF, I have hereunto set my handthis 23rd day of September, 2009. /s/ Thomas R. Hudson Jr.
